    Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 1 of 18. PageID #: 38535




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                   )      CASE NO. 1:17-MD-2804
OPIATE LITIGATION                              )
                                               )      SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                      )
“Track One Cases”                              )      AMENDMENT TO
                                               )      DISCOVERY RULING NO. 14, PART 1,
                                               )      REGARDING PRIVILEGE AND
                                               )      CLAW-BACK


        On January 31, 2019, the undersigned issued “Discovery Ruling No. 14, Part 1” (docket no.

1321) (hereinafter, “Ruling”). Among other conclusions, this Ruling reached the following: (1)

Cardinal’s claim of privilege related to three specific documents was not well-taken; (2) Walgreens

waived privilege as to 27 specific documents; and (3) Cardinal waived privilege as to a group of

documents (referred to as “Category Two Documents”).

        Walgreens and Cardinal each filed timely objections to this Ruling (docket nos. 1343, 1344).1

The Court, however, concluded that in their objections Walgreens and Cardinal had both “submitted

new evidence, case law, and arguments not first provided to Special Master Cohen for his

consideration when making Discovery Ruling No. 14, Part 1;” accordingly, the Court resubmitted

the issues to the undersigned “for further consideration,” stating the “Special Master may adjust his

ruling as he sees fit.” Order at 1, 2 (docket no. 1349); see Fed. R. Civ. P. 53(f)(1) (“In acting on a

master’s order, report, or recommendations, the court . . . may . . . resubmit to the master with

instructions.”).


1
 No party filed any objection to two other aspects of this Ruling, which were that Cardinal had not
waived privilege to Category One and Category Two Documents.
  Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 2 of 18. PageID #: 38536



       The Special Master has reviewed Cardinal’s and Walgreens’ post-Ruling objections, and also

allowed plaintiffs to respond via letter to defendants’ “new evidence, case law, and arguments.” In

light of these additional submissions, the Special Master now amends his earlier Ruling. As set forth

below, the final conclusions reached in the earlier Ruling are unchanged, but they are now supported

with additional analysis. The original Ruling is incorporated herein by reference.



       A.      Documents Clawed Back by Cardinal Health (Agenda Item 82).

       As outlined in the original Ruling, the three documents at issue include an email thread

between Cardinal’s in-house and outside counsel, as well as two attached charts. The charts

summarize factual information related to certain aspects of Cardinal’s Suspicious Order Monitoring

System (“SOMS”), such as its organizational structure, personnel changes, and types of training

provided, during different time periods. The email conveys the charts from in-house to outside

counsel; the only substantive aspect of the email thread occurs when outside counsel asks who

created the charts. (Answer: an in-house paralegal.) In its submission to the undersigned, Cardinal

explained that the two charts are updated versions of a chart provided years earlier to the DEA, and

the earlier chart has been produced to Plaintiffs in this case.

       In the original Ruling, the Special Master concluded the email and charts were not protected

from disclosure by the work-product doctrine for two reasons: (1) it was at best unclear whether the

documents were created “in anticipation of litigation;” and (2) even if they were, (a) the documents

contain fact work-product, not opinion work-product, and (b) plaintiffs showed they have a

substantial need for the information contained in the documents and could not, without undue

hardship, obtain their substantial equivalent by other means.

       In its objection, Cardinal responded to the first reason (whether the documents were created

                                                  2
  Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 3 of 18. PageID #: 38537



“in anticipation of litigation”) by submitting additional explanation regarding the extent to which

it reasonably anticipated not only an enforcement action brought by the DEA, but also potential

shareholder litigation. Having reviewed this material, the Special Master now agrees with Cardinal

that it reasonably anticipated litigation, so the two charts are, in fact, work-product.

        Cardinal responded to the second reason by arguing anew that: (1) the charts contain opinion

work-product, not just fact work-product, and the former is not subject to disclosure absent waiver,

which has not occurred; and (2) plaintiffs have not showed they have a substantial need for the

information contained in the documents. Even after weighing Cardinal’s new evidence and

arguments, however, the Special Master disagrees.

        The original Ruling characterized the documents as “entirely devoid of legal advice.” Ruling

at 5. The Ruling explained: “Identification of the author of the charts in the email itself is

innocuous, and the charts simply set out factual information of a business nature regarding

Cardinal’s SOMS – the same business information summarized in the earlier version of the chart

that Cardinal produced to the DEA and has been produced to Plaintiffs in this litigation. * * * The

overwhelming nature of the two charts is that they summarize factual information related to a critical

business matter – Cardinal’s Suspicious Order Monitoring System.” Id. at 5-7.

        In its objection, Cardinal disagrees that the documents “simply set out factual information,”

asserting that “the charts contain attorneys’ advocacy in a comparison of the features of the [SOMS]

at different times. But it is that very aspect of the charts that reflects the thinking of counsel about

how best to make Cardinal Health’s defense to the DEA’s enforcement action—an approach that

counsel thought better of and did not employ. The charts are not a mere summary of factual

information; they are potential demonstrative exhibits and, therefore, at the core of what the work

product doctrine protects.” Objection at 14.

                                                   3
    Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 4 of 18. PageID #: 38538



        This is a creative argument, but unavailing. Any document that contains purely factual

information could be a demonstrative exhibit, and counsel’s “contemplation” that the facts contained

in such a document could make a good exhibit does not turn the document into opinion work-

product. Even the “thought” that the chart should list certain facts – e.g., “aspects of Cardinal’s

Suspicious Order Monitoring System (“SOMS”), such as its organizational structure, personnel

changes, and types of training provided, during different time periods,” Ruling at 5 – does not

transmute those facts into opinions. It is too far a stretch to conclude the charts “reflect[] the

attorney’s [or, more accurately, paralegal’s] mental impressions, opinions, conclusions, judgments,

or legal theories.” In re Antitrust Grand Jury, 805 F.2d 155, 163–64 (6th Cir. 1986).2 The Special

Master reiterates that the overwhelming nature of the two charts is that they summarize factual

information.

        Cardinal also insists that, even if the documents are fact work-product, plaintiffs have not

shown a substantial need for the charts and an inability to obtain the information otherwise.

Cardinal sets out correctly the applicable standard:

        A plaintiff must show that the documents are “sufficiently unique and important, as
        compared to other possible sources of the same information, to justify overriding
        work product protection.” Carr v. C.R. Bard, Inc., 297 F.R.D. 328, 333–34 (N.D.
        Ohio 2014). The “understandable desire for (possibly) more probative evidence . . .
        does not demonstrate substantial need . . . , much less that equivalent evidence could


2
   Indeed, although Cardinal insists “the charts reflect one possible strategy for responding to DEA
– a comparative illustration to DEA that the [SOMS] was state-of-the-art as of December 31, 2011”
– it is easy to imagine the DEA using the same chart to point out how Cardinal’s SOMS did not
adhere to federal regulations. Of course, this is the opposite of Cardinal’s “opinions, conclusions,
judgments, or legal theories.” The point is that the chart simply does not provide insight into
counsel’s thinking. See In re San Juan Dupont Plaza Hotel Fire Litig., 859 F.2d 1007, 1015 (1st Cir.
1988) (“opinion work product . . . protection is not triggered unless disclosure creates a real,
nonspeculative danger of revealing the lawyer’s thoughts”).



                                                  4
  Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 5 of 18. PageID #: 38539



       not be generated except with undue hardship.” Id.; Toledo Edison Co. v. G.A.
       Technologies, 847 F.2d 335 (6th Cir. 1988) (“The plaintiffs must shoulder the burden
       of showing that they have substantial need of [the documents] and that they are
       essentially unable to obtain their equivalent.”).

Objection at 12.

       Cardinal argues the “charts do not contain unique information about Cardinal Health’s SOM

system. What the features of the system were at various times and how they have changed over time

is information contained in Cardinal Health’s written discovery responses and in Cardinal Health’s

production to date of more than 4.3 million pages of documents.” Id. at 13. Cardinal adds that

“information about this time period is also available from employees who have had direct

responsibility for the SOM system since 2008—including employees who have been scheduled for

depositions, but who have yet to be deposed.” Id. (emphasis deleted).

       This argument does not characterize correctly the state of the parties’ discovery, which the

Special Master has overseen from the start. As plaintiffs note, on November 21, 2018, the Court

“ordered all defendants (including Cardinal) to ‘respond fully to all discovery seeking information

regarding their Suspicious Order Monitoring Systems (SOMS)’ and for defendants to produce

‘discovery of all details of their SOMS.’” Letter to Special Master from Michael Fuller at 9 (Feb.




                                                5
    Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 6 of 18. PageID #: 38540



15, 2019) (quoting Order at 1 (docket no. 1147) (emphasis supplied by plaintiffs)).3 Despite this

Order, “Cardinal’s 11/30/2018 discovery responses (which should have provided all details of their

SOMS over the years) do not come close to providing the SOMS facts set-forth in the charts.” Id.

Nor did Cardinal’s 30(b)(6) witness provide anywhere near a comprehensive summary of the

information contained in the charts.

        Cardinal’s suggestion that plaintiffs can piece together the same information from the other

4.3 million pages of documents Cardinal has produced, or from future witness depositions, does not

overcome plaintiffs’ clear showing that (despite great effort) they have not and cannot obtain the

equivalent of the information the charts disclose. This is especially true because the details of

Cardinal’s SOMS over time is the most central factual issue in plaintiffs’ case against Cardinal. See

Stampley v. State Farm Fire & Cas. Co., 23 Fed. Appx. 467, 471 (6th Cir. 2001) (“Substantial need

consists of the relative importance of the information in the documents to the party’s case and the

ability to obtain that information by other means.”) (emphasis added).

        In sum, the Special Master stands fast in the conclusion reached in the original Ruling –

plaintiffs are entitled to production of the email and two charts pursuant to the “substantial need”

exception set forth in Fed. R. Civ. P. 26(b)(3)(A).


3
  The Court also ordered that “Defendants shall not interpose attorney-client privilege as a reason
for not producing discovery of all details of their SOMS.” Order at 1 (docket no. 1147). The
Special Master interprets this to mean that attorney-client privilege and the work-product doctrine
must be construed with special care when assessing documents related to defendants’ suspicious
order reports, suspicious order monitoring efforts, or due diligence. See Allendale Mut. Ins. Co. v.
Bull Data Sys., Inc., 152 F.R.D. 132, 135 (N.D. Ill. 1993) (“As the attorney-client and work product
privileges obscure the search for the truth, they are both narrowly construed by courts to restrict their
impact upon the discovery process.”); United States v. Skeddle, 989 F. Supp. 890, 900 (N.D. Ohio
1997) (“The privilege cannot stand in the face of countervailing law or strong public policy and
should be strictly confined within the narrowest possible limits underlying its purpose.”).
        The strong language used by the Court in its November 21, 2018 Order underscores the fact
that plaintiffs have struggled to obtain full and complete discovery of defendants’ SOMS.

                                                   6
  Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 7 of 18. PageID #: 38541



       Finally, the Special Master concludes that Cardinal’s assertion that the documents are also

protected by attorney-client privilege still fails. In the original Ruling, the Special Master observed

that “[t]he three documents at issue, however, are entirely devoid of legal advice. * * * Cardinal has

simply not met its burden of establishing that attorney-client privilege applies to the email thread

or the charts.” Ruling at 5-6. Cardinal’s objection raises no new arguments or evidence that change

this conclusion. The “attorney-client privilege is more narrow and distinct than the work product

doctrine.” Nelson v. NAV-RENO-GS, LLC, 2013 WL 2475862 at *3 (D. Nev. June 7, 2013) (citing

United States v. Nobles, 422 U.S. 225, 238 n.11 (1975)). While it protects communications made

in confidence between the client and attorney from discovery, it does not protect the underlying facts

within those communications. Upjohn Co. v. United States, 449 U.S. 383, 395–96 (1981); see also

Graff v. Haverhill N. Coke Co., 2012 WL 5495514 at *50 (S.D. Ohio Nov. 13, 2012) (“Neither the

attorney-client privilege nor the work product doctrine applies to prevent the disclosure of

underlying facts, regardless of who obtained those facts.”); Clevenger v. Dillard’s Dep’t Stores, Inc.,

2006 WL 2709764 at *3 (N.D. Ohio Sept. 20, 2006) (finding that attorney’s notes taken during a

meeting with a third party were not privileged, even where the attorney “may have then later

communicated [to his client] about the notes and given a legal opinion thereon, [because doing so]

does not convert the notes themselves into attorney-client communication”).

       In short, having reviewed the parties’ additional submissions, the Special Master still

concludes the email thread and the two charts are not protected from production by attorney-client

privilege or the work product doctrine.



       B.      Law applicable to Claw-Back Assertions.

       The original Ruling rejected Walgreens’ and Cardinal’s claims that certain documents they

                                                  7
  Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 8 of 18. PageID #: 38542



produced were subject to claw-back. In their objections, Walgreens and Cardinal submitted

additional authority explaining the legal standards for assertions of inadvertent production and claw-

back of documents. Because the original Ruling did not explicate these standards, and simply

applied them, they are set out here.

        Federal Rule of Evidence 502 imparts provisions that apply “to disclosure of a

communication or information covered by the attorney-client privilege or work-product protection.”

The Rule states in relevant part that, when a document is disclosed “in a federal proceeding or to a

federal office or agency, the disclosure does not operate as a waiver in a federal or state proceeding

if: (1) the disclosure is inadvertent; (2) the holder of the privilege or protection took reasonable steps

to prevent disclosure; and (3) the holder promptly took reasonable steps to rectify the error.” Fed.

R. Civ. P. 502(b).

        Regarding the first prong, the parties implicitly agree, and the facts support the conclusion,

that Walgreens and Cardinal produced the documents at issue inadvertently.

        Regarding the second prong – whether defendants took reasonable steps to prevent disclosure

in the first place – “Courts have found that a party took reasonable steps to prevent inadvertent

disclosure when it ‘engaged in a multi-attorney review of [the relevant] documents.’” West Penn

Allegheny Health System, Inc. v. UPMC, 2013 WL 12141531 at *3 (W.D. Penn. Apr. 9, 2013)

(quoting D’Onofrio v. Borough of Seaside Park, 2012 WL 1949854 at *10-12 (D.N.J. May 30,

2012)). In contrast, “[p]recautionary measures were found to be inadequate when a party used

keyword searches to conduct a privilege review, but failed to include the names of all attorneys in

that search; when that privilege review was conducted by an attorney with no prior experience doing

privilege reviews; and when the party produced documents that its limited search should have

caught.” Id. at *4 (citing Rhoads Industries v. Building Materials Corp. of America, 254 F.R.D. 216,

                                                    8
  Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 9 of 18. PageID #: 38543



224 (E.D. Pa. 2008) (internal quotation marks omitted).

       Regarding the third prong – whether defendants took reasonable steps to rectify the error –

– “the rule does not require the producing party to engage in a post-production review to determine

whether any protected communication or information has been produced by mistake.” Automated

Sols. Corp. v. Paragon Data Sys., Inc., 2011 WL 13076888 at *2 (N.D. Ohio Jan. 26, 2011) (quoting

Fed. R. Civ. P. 502(b) explanatory note Nov. 28 2007) (emphasis added). But the “rule does require

the producing party to follow up on any obvious indications that a protected communication or

information has been produced inadvertently.” Id. Once a producing party is “on notice that

something [i]s amiss with its document production and privilege review[,] then that party has an

obligation to promptly re-assess its procedures and re-check its production.” D’Onofrio, 2012 WL

1949854 at *12 (quoting U.S. v. Sensient Colors, Inc., 2009 WL 2905474 at *5 (D.N.J. 2009))

(internal quotation marks omitted).

       The relevant time period for purposes of waiver is not how much time lapses after the

documents are inadvertently produced, but how much time lapses after the inadvertent production

has been discovered. See Automated Sols. Corp. v. Paragon Data Sys., Inc., 2011 WL 13076888

at *3 (N.D. Ohio Jan. 26, 2011) (the producing party did not waive privilege because it “took prompt

steps to recall the documents once [it] realized that they had been disclosed”). A party’s “duty to

rectify only arises when the opposing party can prove actual knowledge of the disclosure;” thus,

“when the documents were first produced does not affect whether [the producing parties’] response

to their inadvertent disclosure was ‘prompt.’” United States ex rel. Health v. Wis. Bell Inc., 272 F.

Supp. 3rd 1094, 1098 (E.D. Wis. 2017). It is the time of discovery of disclosure that starts the clock

running on the producing party’s diligence in seeking to recover the documents. Absolute Activist

Value Master Fund Ltd. v. Devine, 262 F. Supp. 3d 1312, 1323 (M.D. Fla. 2017) (a party cannot

                                                  9
    Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 10 of 18. PageID #: 38544



“fail to take steps to rectify an inadvertent disclosure once one has been discovered”) (emphasis

added). Courts have recognized that years can pass before the inadvertent production is discovered.

See West Penn Allegheny Health System, Inc. v. UPMC, 2013 WL 12141531 at *5 (W.D. Penn.

Apr. 9, 2013) (holding that a five-year gap between production and claw-back “should not count

against” the producing party because “[t]here was no discovery during that time period” and the law

firm that was later retained to represent the producing party in another suit “had no reason or need

to review discovery already made”).

         The above-cited legal authority addressing the second and third prongs can be summarized

as follows: whether reasonable steps were taken “promptly” to rectify inadvertent disclosure is

measured from the time the disclosure is or should have been discovered, not from the time of the

disclosure itself.



         C.     Documents on Walgreens’ First Privilege Log (Agenda Item 64).

         As outlined in the original Ruling, Walgreens listed 27 documents in its First Privilege Log.

Plaintiffs argued Walgreens waived any claim of privilege over all of these documents because: (a)

Walgreens produced the documents to the DEA in 2012; and (b) although Walgreens later filed a

motion to compel the return of two of these documents in 2012, the motion was dismissed on

procedural grounds and Walgreens did nothing more to seek claw-back. The Special Master

concluded that plaintiffs “made a prima facie showing of waiver, and Walgreens has not carried its

burden of showing otherwise.” Ruling at 7-8.4

         New, more detailed evidence submitted by the parties after the Special Master issued the


4
  The Special Master also rejected Walgreens’ assertion that it should not have to produce the
documents because they were not relevant. Ruling at 8.

                                                  10
    Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 11 of 18. PageID #: 38545



original Ruling shows that: (1) in response to a DEA administrative subpoena, Walgreens produced

to the DEA many thousands of documents in May and June of 2012; (2) included within this

production were all 27 of the documents Walgreens now lists in its First Privilege Log; (3) before

producing any of these documents, counsel for Walgreens conducted a privilege review;5 (4) the

DEA responded to Walgreens’ production in August of 2012 by, inter alia, asking Walgreens if it

intended to assert privilege over any of the documents it had produced; (4) Walgreens re-reviewed

numerous documents, replied that two of the documents were privileged, and sought claw-back;6

(5) after the DEA did not return the documents, Walgreens filed an action in Virginia federal court

to obtain their return; (5) in the Virginia action, the DEA asserted Walgreens had waived any claim

of privilege over the two documents when it separately, voluntarily supplied the same documents

to another company, Cardinal Health;7 (6) in December of 2012, the Virginia court denied

Walgreens’ motion to compel return of the documents, based on lack of subject matter jurisdiction;8

(8) in June of 2013, Walgreens settled the DEA proceeding connected to the original administrative


5
  See In re: Administrative Subpoena, case no. 12-MC-43 (E.D. Va.), docket no. 2-2 at ¶¶6,7 (Oct.
3, 2012) (declaration of Walgreens’ counsel explaining three attorneys reviewed each document for
privilege before production).
6
   Id. at ¶¶19-23 (explaining that one attorney re-reviewed numerous critical documents for
privilege).
7
   It is unclear whether the DEA asserted Walgreens provided the two documents themselves to
Cardinal, or provided Cardinal with an unredacted version of the DEA’s “Immediate Suspension
Order” that quoted or referred to the two documents. See id. docket no. 22 at 1-2 and docket no.
22-1 at ¶¶8-9 (DEA stating that “Walgreens voluntarily disclosed to . . . Cardinal . . . the September
13, 2012 Immediate Suspension Order (“ISO”),” and the “ISO contains the putatively privileged
materials at issue”); id. docket no. 2-3 at (email from Walgreens’ counsel to DEA stating the ISO
“references and relies . . . on a document inadvertently produced to you that is subject to the
attorney-client privilege”).
8
  See id. docket no. 32 (Magistrate Judge’s Report and Recommendation that Walgreens’ motion
to compel be denied) and docket no. 44 (Order adopting the R&R following oral argument).

                                                 11
    Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 12 of 18. PageID #: 38546



subpoena, but the “DEA reserve[d] the right to seek to admit evidence of Covered Conduct for

proper evidentiary purposes in any future administrative proceeding against Walgreens;”9 and (9)

there is no evidence the DEA ever returned the two documents that Walgreens sought to claw back.

         In its objection, Walgreens addresses separately the two documents it tried to claw back in

2012, and the other 25 documents it did not then try to claw back. Regarding the 25 documents,

Walgreens offers the conclusory assertion that the DEA proceedings concluded in 2013 “before

counsel could identify the documents as privileged and seek their return.” Objection at 1. But this

ignores Walgreen’s counsel’s own declaration that he undertook a two-stage privilege review in

2012, after which he did not identify these 25 documents as privileged. And counsel undertook the

second stage of privilege review only after the DEA specifically asked whether Walgreens intended

to seek claw-back of any documents. This request by DEA (tantamount to a warning), together with

counsel’s discovery that, after first-stage privilege review, Walgreens had produced documents it

later came to believe were privileged, certainly gave Walgreens reason to “re-assess its procedures

and re-check its production.” D’Onofrio, 2012 WL 1949854 at *12. Walgreens’ failure to seek

claw-back of the 25 documents until after they were produced again in this MDL represents a failure

of both the second and third prongs of the Rule 502(b) test: Walgreens did not take reasonable steps

to prevent disclosure of these 25 documents in 2012, and failed to take reasonable steps to rectify

the error any time since.

         Turning to the two documents that Walgreens did try to claw back in 2012, Walgreens

asserts that: (1) it did undertake prompt action to obtain return of the documents in 2012; and (2)

once it settled the DEA proceedings in 2013, it had no reason to continue to pursue its claw-back



9
    Settlement Agreement at 8, ¶7.

                                                 12
 Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 13 of 18. PageID #: 38547



efforts. Even accepting the first assertion,10 the second fails. Walgreens knew as of December 21,

2012 that its attempt through litigation in Virginia to obtain claw-back of the two documents had

failed. Nothing prohibited the DEA from using or relying on the two documents over the next six

months during ongoing proceedings with Walgreens, and there is good reason to think DEA actually

did rely on the two documents during this period.11 Nor was the DEA prohibited from using these

documents thereafter. Walgreens and the DEA settled their dispute on June 11, 2013, and the

settlement agreement reserved to the DEA the right to use, in any subsequent proceedings, the

evidence it had obtained. Indeed, the settlement agreement noted that DEA had a continuing

obligation to “assist and cooperate with any [other] agency that initiate[s] an investigation, action,

or proceeding involving Covered Conduct;” this assistance would presumably include sharing with

that other agency the two documents. In sum, Walgreens had ample reason to continue to pursue


10
    Plaintiffs argue that Walgreens did not, in fact, promptly seek return of the two documents in
2012. The DEA wrote Walgreens on August 9, 2012, stating: “Given the extent of [your] pre-
disclosure review by at least three attorneys, I am assuming that Walgreens is not asserting any
privilege over the materials you have provided.” In re: Administrative Subpoena, case no. 12-MC-
43 (E.D. Va.), docket no. 2.2 at 1. Walgreens did not respond to the DEA and seek claw-back until
over a month later, on September 11, 2012. Plaintiffs argue that waiting a whole month was not
“prompt.” Compare MDL Protective Order (docket no. 441) at 25, ¶54 (if the Receiving Party
notifies the Designating Party that it has received potentially Privileged Information, “the
Designating Party shall have seven (7) days to assert privilege over the identified information”)
(emphasis added). By the time Walgreens sought claw-back in 2012, the DEA had already issued
its Immediate Suspension Order, which divulged information contained in the two documents.
11
    See In re: Administrative Subpoena, case no. 12-MC-43 (E.D. Va.), docket no. 37 at 8 (in
Walgreens’ objection to the Magistrate Judge’s R&R, which recommended denial of the motion to
compel return of the two documents, Walgreens stated the DEA “read, relied upon, and is continuing
to retain these communications even after Walgreens informed it of the inadvertent production of
privileged material.”).
        It is also notable that, while the government argued successfully that the Virginia federal
court did not have jurisdiction over the motion to compel, the government further argued that
Walgreens should instead “seek return of its privileged material in the D.C. Circuit or before an
administrative law judge.” Id. at 13. Walgreens apparently did not pursue either of these alternative
approaches to obtain claw-back.

                                                 13
 Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 14 of 18. PageID #: 38548



claw-back efforts after the Virginia action was dismissed and after it settled with the DEA. That it

did not seek claw-back of the two documents until 2018 represents waiver of any claim of

privilege.12

        For these reasons, the Special Master reaffirms the conclusion reached in the original Ruling

– plaintiffs are entitled to production of the 27 documents listed in Walgreens’ First Privilege Log.



D.      Cardinal Clawback of 2.8 Million Documents (Agenda Item 129).

        As outlined in the original Ruling, Cardinal produced about 2.8 million documents to the

DEA in 2008 during a regulatory action, and then produced them again in this MDL as a “prior

production.” Cardinal contended all of these documents: (a) were inadvertently produced to the

DEA in 2008, (b) were inadvertently produced again in the MDL, (c) contain privileged information

or communications, and (d) are appropriately clawed back. The 2.8 million documents fall into

three categories: (1) documents Cardinal produced to the DEA in 2008, but then clawed back in

2008; (2) documents Cardinal produced to DEA in 2008, did not attempt to claw back in 2008, but

seeks to claw back now; and (3) “meta-documents” that are related to documents produced to DEA

in 2008, but were not themselves produced to the DEA.

        In the original Ruling, the Special Master concluded Cardinal did not waive privilege in

connection with the Category One or Category Three Documents, and may claw them all back now.

No party filed an objection to these conclusions.13


12
  Because it is not necessary to do so, and because the facts are not clear on the current record, the
Special Master does not address on the merits plaintiffs’ contention that Walgreens also, in addition,
waived privilege by supplying the two documents to Cardinal.
13
  Cardinal is still obligated to produce a privilege log for all Category One and Category Three
Documents.

                                                 14
    Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 15 of 18. PageID #: 38549



         The Special Master further concluded that Cardinal did waive privilege in connection with

the Category Two Documents:

         Had Cardinal “promptly” attempted to claw back privileged information from DEA
         in 2008, and otherwise demonstrated it met the requirements of Rule 502(b), then it
         would be permitted to claw back the documents now. Cardinal acknowledges,
         however, that it produced privileged documents to the DEA in 2008 and never
         sought to claw them back from the DEA – it only now seeks to claw back those
         documents from MDL Plaintiffs, more than 10 years after they were first produced
         to DEA. Essentially, Cardinal waived privilege as to all Category [Two]14
         documents when it produced them unreservedly to the DEA in 2008, and that waiver
         remains. While the Special Master is sympathetic to Cardinal’s assertion that the
         DEA action in 2008 concluded shortly after it produced these documents, so
         Cardinal never had a need to make any further determinations regarding privilege or
         claw-back, the Special Master concludes Cardinal permanently waived privilege
         when it did not seek to correct its inadvertent disclosure at the time the documents
         were initially produced in 2008.

Ruling at 10.

         Cardinal objects to this conclusion, asserting that:

•        it did not produce Category Two documents to the DEA in 2008 “unreservedly” – to the
         contrary, Cardinal produced those documents with the express reservations that it “did not
         intend to waive the protection of the attorney work-product doctrine, attorney-client
         privilege, or any other applicable privilege,” and “requests and expects that DEA will return
         to Cardinal Health, upon request, any documents that we later discover to be privileged.”
                 and
•        it did not discover, and had no reason to discover, until 2018 that the Category Two
         documents it had produced in 2008 were privileged. Specifically, after Cardinal settled with
         the DEA in 2008, it had no reason or obligation to determine whether it had produced
         privileged documents that it needed to claw back; moreover, no such reason arose until
         Cardinal discovered it had re-produced those documents in this MDL in 2018, at which time
         Cardinal did promptly seek claw-back.

         Plaintiffs respond by drawing parallels between (i) Cardinal’s production of the Category

14
     The original Ruling said “One,” which was a typo.

                                                  15
 Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 16 of 18. PageID #: 38550



Two documents to the DEA in 2008, and (ii) Walgreen’s production of the 27 documents to the

DEA in 2012, discussed above. In both cases, the defendant now relies on its past settlement with

the DEA as the reason it did not seek claw-back until 2018. And in both cases, the settlement

agreement itself provided that the DEA could use documents the defendant produced in subsequent

proceedings.15 Plaintiffs also argue that, since Cardinal knew it had inadvertently produced some

privileged documents in 2008 (the Category One Documents, which it clawed back promptly), it had

ample reason to search for other such documents (like the Category Two Documents), and to claw

them back in 2008 as well.

       The Special Master admits he has struggled with the issue presented. There is some appeal

to the argument that, once a case resolves, all unsettled issues – for example, whether attorney-client

privilege was waived – go into stasis.

       Still, after lengthy and careful reconsideration, the Special Master concludes Cardinal’s

actions (or inactions) do amount to waiver of any claim of attorney-client privilege over the

Category Two Documents. Cardinal is correct that, after it produced discovery to the DEA in 2008,

it was not required absent some reason “to engage in a post-production review to determine whether

any protected communication or information has been produced by mistake.” Automated Sols.

Corp., 2011 WL 13076888 at *2. But case law makes clear that reasons sometimes do arise that

change a producing party’s obligations: once a producing party is “on notice that something [i]s

amiss with its document production and privilege review[,] then that party has an obligation to



15
   See Cardinal Settlement Agreement ¶4 at 7-8 (“DEA reserves the right to seek to admit evidence
of the Covered Conduct for proper evidentiary purposes in any other administrative proceeding
against the Released parties for non-covered conduct,” and “DEA shall . . . assist and cooperate with
any [other] law enforcement agency that initiates an investigation, action, or proceeding involving
the Covered Conduct.”

                                                  16
 Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 17 of 18. PageID #: 38551



promptly re-assess its procedures and re-check its production”). D’Onofrio, 2012 WL 1949854 at

*12. See also Preferred Care Partners Holding Corp. v. Humana, Inc., 258 F.R.D. 684, 700 (S.D.

Fla. 2009) (“In light of the fact that Humana was aware that it inadvertently produced a number of

documents which it believed to contain privileged information, Humana had an obligation to

carefully . . . ensure that no additional privileged documents were divulged.”).

       Cardinal offers one non-binding and non-analogous citation for the proposition that, after

a case settles, a party may have no reason to discover an inadvertent production. See McDermott

Will & Emery LLP v. Superior Court, 217 Cal. Rptr. 3d 47, 67 (Ct. App. 2017) (explaining that a

“motion to declare the e-mail privileged [in earlier litigation] was not necessary because the Probate

Action settled before anyone used [the e-mail]”). The Special Master accepts that there may be

circumstances where full and final settlement of a case, in which waiver was still being litigated, can

suspend the need for any rectification of prior inadvertent disclosure. But in this case, Cardinal’s

settlement with the DEA specifically allowed the DEA to continue to use against Cardinal the

documents Cardinal had produced. Furthermore, Cardinal knew that, despite having undertaken a

methodical privilege review of its entire 2008 production, it was forced to claw back thousands of

“Category One Documents.”16 Cardinal’s simple statement to the DEA stating it did not intend to

waive any privilege did not inoculate Cardinal from having to take steps to rectify production errors

after having strong reason to believe errors had occurred.

       Ultimately, Cardinal failed three times to prevent disclosure of the Category Two


16
   See Declaration of Robert J. Tucker ¶¶17-18 at 5 (Oct. 3, 2018) (describing Cardinal’s four-level
privilege review of electronically-stored information, and single-level privilege review of hard-copy
documents).

id. ¶11 at 3 (Oct. 3, 2018) (counsel for Cardinal averring that “five discs containing privileged
documents” were produced to DEA in 2008 and then clawed-back.

                                                  17
 Case: 1:17-md-02804-DAP Doc #: 1380 Filed: 02/20/19 18 of 18. PageID #: 38552



Documents: (1) when it first produced them to the DEA in 2008; (2) after it learned, in 2008, that

it had inadvertently produced the Category One documents, but did not then re-check its production

and seek additional claw-backs; and (3) when it produced all of the documents again in this MDL.

The Special Master concludes Cardinal has failed to show it met all three prongs of Rule 502(b).

Accordingly, Cardinal has waived privilege over all of the Category Two documents.17

       RESPECTFULLY SUBMITTED,

                                                     /s/ David R. Cohen
                                                     David R. Cohen
                                                     Special Master

Dated: February 20, 2019




17
   Plaintiffs make a variety of other arguments regarding ways in which Cardinal failed to meet all
three prongs of Rule 502(b), including that: (1) Cardinal’s original privilege review to prevent
inadvertent disclosure was inadequate, at least as to hard-copy documents; and (2) Cardinal
inadequately described the methodology and timing of its privilege review as to all documents, so
it did not carry its burden of persuasion. Because it is not necessary to do so, the Special Master
does not address these arguments.

                                                18
